Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPUB 2016/0255748 hereinafter referenced as Kim in view of Connor et al., US PGPUB 2020/0246693 hereinafter referenced as Connor.





As to claim 1, Kim discloses a head-mounted display device, comprising: a front assembly;
a wearable assembly, connected to the front assembly, and adapted for wearing the front assembly onto a face of a user (e.g. frame 202, fig. 3); and 
a cushion module, comprising: a hard member, connected to the wearable assembly (rear portion of frame 202, fig. 7); 
a soft member, connected to the hard member to contact skin of the user, and having a rear channel (face contact 202a, fig. 7, wherein the face contact 202a may be generally shaped to fit the face of a user, and may include a porous, elastic body in at least a part of the face contact 202a so that the face contact 202a may be stably brought into close contact with the face of the user); and 
a fan, communicating with the rear channel (radiator 400, fig. 7; wherein the heat radiator 400 may be a fan type with a blade, or a piezo cooler).
Kim discloses a fan but does not specifically disclose it communicates with a rear channel.
However, in the same endeavor, Connor discloses a fan connected to rear channel (fan 310, fig. 5; wherein channels, ducts or piping (more generally, air conduits) may transfer air from the fans to the functional or central part of the directional airflow unit, for example if the fans are placed at a distance from the face side of the HMD (for example, as part of a rear body of the HMD)).


As to claim 2, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the hard member has a front channel, and the fan communicates with the rear channel through the front channel (Connor, fan 310, fig. 5; wherein channels, ducts or piping (more generally, air conduits) may transfer air from the fans to the functional or central part of the directional airflow unit).

As to claim 3, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the hard member has at least one front channel outlet, and the at least one front channel outlet communicates the front channel with the rear channel (Connor, fans 310, fig. 7; wherein the fans 310 can of course be located anywhere on the HMD 20; for example, above or below a display, rather than being limited to being provided on the periphery of the HMD 20).

As to claim 4, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the hard member comprises a front cover and a rear cover, and the front cover and the rear cover are (Kim, configuration of frame 202 with device 300 and face contact 202a, fig. 4).

As to claim 5, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member has at least one rear channel outlet, and the at least one rear channel outlet communicates with the rear channel and located on a surface of the soft member, which contacts the skin of the user (Kim, as shown if fig. 7 the air flows from the radiator 400 towards the face contact 202a).

As to claim 6, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member has at least one trench on a surface of the soft member, and the at least one rear channel outlet is in the at least one trench (Connor, fans 310 with vents 315, fig. 5).

As to claim 7, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member surrounds eyes of the user from a position between eyebrows of the user and extends to cheeks of the user (Kim, face contact 202a, fig. 7).

As to claim 8, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the fan has a plurality of air inlets and an air outlet, the air inlets respectively communicate with a (Connor, vents 315, fig. 5).

As to claim 9, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member has a thickened portion, and the thickened portion is distributed along the rear channel (Kim, the arrangement of face contact 202a, fig. 7).

As to claim 10, the combination of Kim and Connor discloses the head-mounted display device according to claim 9. The combination further discloses a number of the rear channels is two, a number of the thickened portions is two, each of the rear channels extends from a forehead of the user to cheeks of the user, and each of the thickened portions is distributed on an outside of the corresponding rear channel (Kim, the arrangement of device 200, fig. 1).

As to claim 11, the combination of Kim and Connor discloses the head-mounted display device according to claim 10. The combination further discloses a number of the fans is two, and the fans respectively communicate to the rear channels (Connor, fans 310, fig. 5).

As to claim 12, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member (Kim, support member 206, fig. 1).

As to claim 14, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the hard member has a front channel, the fan communicates with the rear channel through the front channel, the hard member has at least one lateral airflow outlet, and the at least one lateral airflow outlet communicates with the front channel (Connor, airflow through vents 315, fig. 5).

As to claim 15, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member has at least one lateral rear channel outlet, and the at least one lateral rear channel outlet communicates with the rear channel (Connor, airflow through vents 315, fig. 5).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Connor as applied to claim 1 above, and further in view of Tao et al., US PGPUB 2021/0325631 hereinafter referenced as Tao.


As to claim 13, the combination of Kim and Connor does not specifically disclose the head-mounted display device according to claim 1, wherein the cushion module further comprises: a fabric layer, covering the soft member.
([0023] the curtain, which may sometimes be referred to as a cover, covering structure, rear housing cover, rear housing wall, rear housing structure, cosmetic covering, etc., may help block potentially unsightly internal structures from view, while accommodating movement of the optical modules).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim and Connor to further include Tao’s fabric arrangement in order to made the use of the device comfortable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jewell, US Patent 6,409,338 discloses an airflow pad which is an oval shaped cushioned structure that is housed in the selectively detachable airflow unit. The airflow pad provides the means for venting and controlling the directional airflow generated by the fans that comprises the selectively detachable airflow unit. The airflow pad includes a series of cooling vent channels that cover the entire airflow pad. The airflow pad is selectively detachable from the airflow unit providing the means for proper maintenance of the airflow pad.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        2/11/2022